Citation Nr: 0725849	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  02-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 30 
percent for sleep apnea.  

3.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2002, August 2002, and October 2003 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania.  

The April 2002 rating decision granted service connection for 
PTSD, evaluated as 50 percent disabling, from June 7, 2000.  
In May 2002 the veteran expressed his disagreement with both 
the evaluation and effective date assigned for PTSD, 
asserting that he filed his claim for PTSD on January 13, 
2000, and had continuously prosecuted his claim since that 
time.  A May 2002 rating decision granted an earlier 
effective date of February 27, 1998 for PTSD, evaluated as 50 
percent disabling.  This rating decision was a full grant of 
the benefit sought.  

The August 2002 rating decision, in pertinent part, continued 
a noncompensable evaluation for pes planus.  The October 2003 
rating decision, in pertinent part, granted service 
connection for sleep apnea, evaluated as 30 percent 
disabling, effective May 7, 2002, and granted an increased 
evaluation of 10 percent for pes planus.  

Despite the increased evaluation established for pes planus, 
the veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In his June 2002, November 2003, and August 2005 substantive 
appeals, the veteran requested a hearing before a Veterans 
Law Judge.  In a statement received in November 2003 the 
veteran clarified that he wanted a videoconference hearing.  
A March 2006 letter informed the veteran that his hearing was 
scheduled in April 2006.  The record reflects that the 
veteran failed to report for the hearing.  

When a veteran fails to report for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  38 C.F.R. § 20.704(d) (2006).  

An April 2006 Report of Contact indicates that the RO called 
the veteran on the date of his scheduled hearing and that he 
requested rescheduling, as he could not make it because he 
"mixed up the times."  The Board finds that the veteran's 
statement that he "mixed up the times" without more does 
not constitute good cause for failure to report for the 
hearing.  Therefore, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d).  



FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
due to disturbances of mood, but does not cause deficiencies 
in most of the areas of work, school, family relations, 
judgment, thinking, and mood.  

2.  Sleep apnea is manifested by complaints of somnolence, 
and requires the use of a breathing assistance device such as 
a continuous positive airway pressure (CPAP) machine but has 
not been shown to result in respiratory failure with carbon 
dioxide retention, cor pulmonale or need for tracheostomy.  

3.  Pes planus is manifested by tenderness and mild to 
moderate swelling, without evidence of marked deformity, 
accentuated pain on manipulation and use, or characteristic 
callosities.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

2.  The schedular criteria for an initial evaluation of 50 
percent for sleep apnea have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2006).  

3.  The scheduler criteria for an evaluation in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

A July 2001 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
service connection for PTSD.  

An August 2003 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
an increased evaluation for pes planus and service connection 
for sleep apnea.  

While these letters did not specifically describe the 
information and evidence required to substantiate entitlement 
to higher initial evaluations for PTSD or sleep apnea, these 
appeals arise from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Further VCAA notice on 
the PTSD and sleep apnea issues is, therefore not required.  

With regard to the pes planus issue, the August 2003 VCAA 
letter provided notice of the evidence needed to substantiate 
the claim.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the August 2003 VCAA 
letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  
Therefore, this letter acted to advise the veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal, and satisfied the fourth element of the duty to 
notify.  

In this case, service connection has already been established 
and the veteran is seeking increased evaluations, thus, the 
first three Dingess/Hartman notice elements have been 
satisfied.  An April 2006 letter provided notice regarding 
disability ratings and effective dates.  This letter had a 
timing deficiency which was not remedied by readjudication of 
the claims.  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  As discussed above, because service connection has 
been granted, the claims are substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess v. Nicholson.  Thus all required notice 
was given.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial decisions, however, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The January 2006 
supplemental statement of the case (SSOC) considered the 
claims based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations to 
evaluate his disabilities in October 2000, July 2002, October 
2003, December 2003, and September 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Increased Initial Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

A.  PTSD

The April 2002 rating decision initially granted service 
connection for PTSD, evaluated as 50 percent disabling, 
effective June 7, 2000.  A May 2002 rating decision 
subsequently granted an earlier effective date of February 
27, 1998 for service connection for PTSD, evaluated as 50 
percent disabling.  

PTSD has been evaluated as 50 percent disabling under 
Diagnostic Code 9411.  Diagnostic Code 9411 evaluates PTSD 
according to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

At VA treatment in January 2000 the veteran complained of 
depression and nightmares.  He reported that he worked full-
time in maintenance.  He stated that he had been married for 
16 years and that he and his wife were getting along.  He 
reported spending his spare time trying to rest and was 
mostly involved with his church.  He denied socializing with 
veterans and denied a close confiding relationship with 
others.  On mental status examination he was oriented to 
time, place, and person, and was not overtly psychotic.  The 
Axis I diagnosis was depressive disorder, rule out PTSD and 
the psychologist assigned a Global Assessment of Functioning 
(GAF) score of 55.  

At VA examination in October 2000 the veteran described poor 
memory and great difficulty with regard to sleep, adding that 
sleep apnea made it difficult for him to stay asleep, but 
that intrusive thoughts and memories of Vietnam made it 
difficult for him to fall asleep initially.  The veteran 
reported frequently losing his temper, and stated that his 
anger had almost led to physical fights.  He reported being 
let go and fired from a number of jobs in the past due to his 
volatile rage problem.  He also reported arguing with his 
family, and stated that, although he was close with his 
family of origin, he could not seem to be close with any 
other people.  He did not have many social friends and stated 
that he had a great deal of difficulty going into a crowd.  

On mental status examination the veteran appeared to be in 
good reality contact and was oriented in all three spheres.  
There was no evidence of any delusions or hallucinations or 
any suicidal or homicidal ideation.  Affect was clearly quite 
anxious and depressed.  General reasoning behavior and social 
judgment were within normal limits.  His memory for specific 
details was rather poor.  The Axis I diagnosis was PTSD 
accompanied by a significant amount of depression.  The 
examiner assigned a GAF score of 53, indicative of moderately 
severe symptomatology.  

VA treatment records from May 2001 to October 2003 include 
findings of and treatment for PTSD.  In July 2002 the veteran 
reported that he continued to work full time.  The 
psychologist assigned a GAF score of 50.  At treatment in 
July 2003 the veteran was alert, calm, in no distress, spoke 
easily, and had no signs of suicidal ideation, homicidal 
ideation, or psychosis.  The psychologist noted that the 
veteran was not in ongoing therapy, and assigned a GAF score 
of 53.  At treatment in October 2003 the psychologist noted 
that the veteran had not been employed for the past 6 months 
or year, and assigned a GAF score of 50.  

In a May 2002 report of contact the veteran's son indicated 
that the veteran was not at home because he was at work as a 
painter, stating that he left at 6am and worked until late at 
night.  

In a July 2003 statement, the veteran's psychologist stated 
that the veteran was reporting increased stress and that part 
of his symptoms of PTSD included tightness around the eyes 
and forehead.  

At VA examination in December 2003 the veteran reported that 
he was disturbed by frequent dreams and nightmares that were 
sometimes about the war.  He described suicidal thoughts, but 
denied any attempts.  The veteran reported that he was in 
contact with his three sisters and two brothers, and that he 
had been married since 1986.  In describing his occupational 
history, he reported doing body and fender work for a while, 
followed by working at a mushroom factory.  He had most 
recently worked in building maintenance, but, at the time of 
examination, was out of work as he was attending school as 
part of a Bureau of Vocational Rehabilitation program.  

On mental status examination speech was coherent and goal 
directed, but somewhat limited in detail.  The veteran was in 
good reality contact and oriented in all three spheres, with 
no evidence of any delusions or hallucinations.  Reasoning 
behavior and judgment appeared to be within normal limits.  
Memory was adequately intact for both recent and remote 
events, and affect appeared to be moderately depressed.  The 
examiner assigned a GAF score of 49, indicative of serious 
symptomatology.  

VA treatment records from February 2004 to May 2005 include a 
record of treatment for PTSD from November 2004 when the 
veteran reported that he was trying to get further training 
in heating and cooling repair.  The psychologist assigned a 
GAF score of 52.  

PTSD was most recently evaluated at VA examination in 
September 2005.  The veteran described increased levels of 
irritability, difficulty sleeping, and more flashbacks since 
the December 2003 VA examination.  He described recurrent 
daily thoughts of his experiences in Vietnam, intrusive 
thoughts occurring several times a week, and dreams and 
nightmares related to combat 5 nights a week.  

He indicated that he avoided thoughts and conversations 
related to Vietnam and avoided people, places, and activities 
that aroused thoughts of Vietnam.  He also reported avoiding 
crowds and stated that he had noticed an increase in his 
avoidance behavior over the past several months as he had 
been avoiding some members of the church, however, he had 
maintained contact with long-term friends.  The veteran also 
described difficulty expressing loving feelings.  

Regarding his social activities, the veteran stated that he 
went to dinner with his wife occasionally, but that they did 
not go to movie theaters.  He described baseball as his hobby 
and indicated that he had maintained good contact with his 
family.  In describing his occupation, the veteran reported 
that he had worked as a painter for most of his life, working 
at various jobs and work sites.  He added that he had been 
working at a near full-time work schedule for the past couple 
of years.  

On mental status examination the veteran had normal speech, 
psychomotor functions, orientation, memory, and cognitive 
functions.  Mood was low and affect was sad.  He complained 
of a low level of energy and poor motivation.  His anxiety 
level was moderately high.  He denied any history of 
hallucinations and there was no indication that he suffered 
from psychotic thinking.  He admitted to having periodic 
brief thoughts of suicide, but no history of attempts.  There 
was no history of homicidal ideation.  Insight and judgment 
were good.  

The Axis I diagnosis was PTSD with depressive features, 
severe, and a GAF score of 46 was assigned.  The examiner 
noted that the veteran's current clinical status was 
significantly worse than on VA examination in December 2003.  


Analysis

Based on the foregoing, the Board finds that the criteria for 
an increased initial evaluation for PTSD have not been met.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (2006).  

In this regard, although the record reflects impairment in 
the area of mood, as affect was quite anxious and depressed 
in October 2000, moderately depressed in October 2003, and 
affect as sad, with depressed mood in September 2005, the 
record does not reflect impairment in most of the areas 
required for a 70 percent evaluation.  

The veteran has been employed, or in school through the 
Bureau of Vocational Rehabilitation.  In January 2000 he 
described full-time employment in maintenance.  Although he 
stated in October 2000 that he had been let go from a number 
of jobs due to his volatile rage problem, he reported in July 
2002 that he continued to work full-time.  Although he was 
not employed at treatment in October 2003, the veteran 
reported in December 2003 that he was attending school 
through the Bureau of Vocational Rehabilitation.  He most 
recently reported that he was working as a painter, and that 
he had been on a near full-time schedule for the past couple 
of years.  Therefore, as he has maintained employment at 
close to full-time, or pursued schooling, impairment in the 
areas of work and school have not been shown.     

The veteran has described his relationship with his wife as 
"getting along" and, despite arguments, he reported that he 
was close with his family of origin.  He has maintained 
contact with his brothers and sisters, and at the most recent 
VA examination, he stated that he went to dinner with his 
wife and indicated that he maintained good contact with his 
family.  Therefore, impairment in the area family relations 
has not been shown.  

In addition, there has been no evidence of impairment in 
judgment or thinking.  Judgment has been described as good 
and within normal limits, general reasoning behavior has been 
described as within normal limits, and cognitive function has 
been described as normal.  

As such, impairment in most areas has not been demonstrated.  
Therefore, entitlement to a 70 percent evaluation for PTSD is 
not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

GAF scores ranging from 51 to 60 reflect only moderate 
difficulty in social, occupational, or school functioning, 
while scores from 41 to 50 reflect serious impairment in 
social, occupational, or school functioning.  While 
clinicians and examiners have at times provided GAF scores in 
that range, they have not described serious impairment in 
functioning as envisioned in the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  The DSM-IV gives as 
examples of persons with a GAF between 41 and 50, a person 
who has no friends and cannot keep a job.  The veteran has 
been able to maintain friendships with family members, and to 
keep a job.

Hence, the medical evidence does not demonstrate that PTSD 
warrants an evaluation in excess of 50 percent under the 
rating criteria.  38 C.F.R. § 4.7.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
50 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, February 27, 1998.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported in September 2005 that he continued to 
work at a near full-time schedule, thus, marked interference 
with employment has not been shown.  Additionally, PTSD has 
not required any, let alone frequent, periods of 
hospitalization since the grant of service connection.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 50 percent for PTSD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sleep Apnea

The October 2003 rating decision initially granted service 
connection for sleep apnea, evaluated as 30 percent 
disabling, from May 7, 2002.  

Sleep apnea has been evaluated as 30 percent disabling under 
Diagnostic Code 6847.  Diagnostic Code 6847 provides a 30 
percent evaluation for sleep apnea with persistent day-time 
hypersomnolence.  A 50 percent evaluation is warranted for 
sleep apnea which requires use of breathing assistance 
device, such as continuous airway pressure machine (CPAP).  A 
100 percent evaluation is warranted for chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
which requires tracheostomy.  38 C.F.R. § 4.97, Diagnostic 
Code 6847 (2006).  

Records of VA treatment from May 2001 to October 2003 reflect 
treatment for sleep apnea.  An August 2001 treatment note 
indicates that CPAP at 8cm H2O had been effective in 
abolishing the veteran's sleep disordered breathing.  This 
note indicates that he was last seen at the sleep clinic in 
April 2000 and had missed all appointments since then.  The 
last treatment note reflected that the veteran had "long 
since" abandoned using the CPAP because it seemed less 
"powerful" and not "right fitting."  He continued to 
complain of daytime sleepiness and stated that he had stopped 
using the CPAP over a year ago, adding that the company was 
supposed to come out and examine his machine, but never came.  

The physician opined that most of the veteran's symptoms were 
related to his underlying psychiatric diagnosis, and were not 
continued symptoms of sleep disordered breathing.  CPAP was 
discontinued and the veteran was referred to dental for an 
appliance.  A repeat sleep study was to be considered after 
the dental appliance was in place.  At treatment in July 2002 
the veteran was still in the process of undergoing dental 
evaluation, and he was discharged from the sleep clinic.  

In January 2003 he returned to the sleep clinic with 
complaints of continued daytime sleepiness.  The impression 
was mild obstructive sleep apnea, unable to tolerate CPAP in 
past, has lost some weight in the past, and is in the process 
of undergoing dental evaluation.  The physician noted that 
the veteran complained of multiple problems, but it was 
difficult to obtain objective verification of symptoms of 
daytime sleepiness, however, it appeared that sleep hygiene 
continued to be an issue, with an irregular bedtime schedule 
and frequent napping.  

In a February 2003 letter the veteran's wife stated that he 
fell asleep with food in his mouth and in his hand almost all 
the time.  She added that he fell asleep during 
conversations, out at dinner, and performing manual labor.  
In an August 2003 letter, the veteran's VA physician wrote 
that the veteran had been evaluated in the sleep apnea clinic 
and was felt to have daytime somnolence due to sleep apnea, 
although his history was difficult to interpret.  He was 
given a trial on CPAP, but could not tolerate the mask, and 
was advised to see dental for jaw repositioning and 
psychiatric (for psychiatric conditions that might be 
contributing to his poor sleep).  The physician noted that 
the veteran had yet to have the dental work done.  

At VA examination in October 2003 the examiner reviewed the 
claims file and opined that sleep apnea, which more likely 
than not started in service, was mild.  

VA treatment records from February 2004 to May 2005 include 
complaints of somnolence and note a history of moderate sleep 
apnea and findings of obstructive sleep apnea.  

In an October 2004 letter the veteran's mother stated that 
the veteran fell asleep as soon as he sat down and was quiet, 
adding that he fell asleep while he was eating and in church.  

On VA examination in September 2005 the examiner noted that 
the veteran was diagnosed with sleep apnea in 2003, and that 
it was recommended that he be placed on a CPAP machine, but 
that he should be seen by a dentist because the CPAP mask 
could not fit properly.  The diagnosis was sleep apnea, the 
veteran was recommended for CPAP per treatment per his sleep 
specialist.  



Analysis

The record show that the veteran was previously issued a CPAP 
machine, and that as recently as the last VA examination in 
2005, it was opined that he still needed to use the machine.  
The August 2001 sleep clinic note indicates that most of the 
veteran's symptoms were related to his psychiatric condition, 
and not sleep disordered breathing, and CPAP was 
discontinued.  This physician recommended only that repeat 
sleep study be considered after the dental appliance was in 
place, not that CPAP be resumed.  On the other hand, the 
evidence suggests that clinicians and examiners believe the 
veteran should use a CPAP machine, regardless of the fact 
that the veteran has not taken the steps needed to actually 
use the machine, and that the veteran experiences symptoms 
such as somnolence in the face of not using the machine.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran has sleep apnea that requires the use 
of a CPAP machine.  As such, he has met the criteria for a 50 
percent rating since the effective date of service 
connection.  

There is no evidence of respiratory failure, or tracheostomy.  
The evidence is therefore against the grant of a higher 
schedular rating at any time since the effective date of 
service connection.  38 C.F.R. § 4.97, Diagnostic Code 6847.  

As discussed above, the veteran has continued to work at a 
near full-time schedule, thus, marked interference with 
employment has not been shown.  Additionally, sleep apnea has 
not required any, let alone frequent, periods of 
hospitalization since the grant of service connection.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

III.  Increased Evaluation

As noted above, the veteran's entire history is reviewed when 
making disability evaluations.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1 (2006).  However, 
in the case of an increased rating claim, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Pes planus is evaluated as 10 percent disabling under 
Diagnostic Code 5276.  Diagnostic Code 5276 provides a 10 
percent evaluation for moderate acquired flatfoot, bilateral 
or unilateral, with the weight-bearing line over or medial to 
the great toe, inward bowing of the Achilles tendon, pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Severe acquired flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, warrants a 20 percent evaluation 
when unilateral and a 30 percent evaluation when bilateral.  
Pronounced acquired flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 30 percent evaluation when unilateral and a 50 
percent evaluation when bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The veteran's pes planus was evaluated at VA examination in 
July 2002.  On examination the feet were flat with a tad bit 
of an arch.  There was no valgus deformity, calluses, or 
squeeze pain.  The veteran did have bunions medially of both 
feet and there was a hammertoe on the right fifth toe.  The 
diagnosis was flat feet.  

A letter received from the veteran's private podiatrist in 
February 2003 noted osteoarthritis in the right ankle, hallux 
limitus, and heel spurs. The podiatrist added that the 
veteran had mild to moderate degenerative joint disease in 
the right foot.  

In an August 2003 letter the veteran's VA physician stated 
that the veteran had pain in both toes of both feet, and that 
he experienced swelling and numbness.  On examination he had 
bilateral hallux valgus and bunions.  He had thickened, 
deformed toenails, with no ulcers or skin breakdown.  There 
was bony overgrowth of both ankles.  

On VA examination in October 2003 the veteran had a moderate 
degree of pes planus deformity with a bowing of the Achilles 
tendon and mild shift in the weight bearing line.  Based upon 
the criteria, the examiner opined that the veteran had a 
moderate degree of pes planus deformity.  

VA treatment records from May 2001 to May 2005 include 
findings of hallux valgus deformity, bilaterally, varus 
rotation, right fifth toe, right heel pain, bunions, and foot 
pain, unresponsive to orthotics.  

The veteran's pes planus was most recently evaluated at VA 
examination in September 2005.  He described intermittent 
pain in his feet, with stiffness, weakness, and occasional 
swelling.  He denied locking, instability, or flare-ups.  The 
veteran stated that bilateral foot pain was worse with 
standing or walking more than half an hour, in the morning, 
and in cold, damp weather.  He stated that the pain was 
better with rest, heat, and Tylenol.  He also used an 
orthotic.  

Examination of the feet revealed mild to moderate swelling 
bilaterally, left greater than right.  Flat feet and bunions 
were noted bilaterally.  There was tenderness to the plantar 
aspect of both feet, with no instability, weakness, calluses, 
or breakdown.  Gait was antalgic.  There was mild unusual 
shoe pattern wear in the medial aspect of both feet, but no 
abnormal skin or vascular changes.  The veteran had some 
difficulty in squatting and rising and standing on his toes 
and heels due to bilateral flat feet pain.  No hammertoes 
were found on examination, and the Achilles tendon was 
midline.  

Range of motion of the toes was normal and range of motion of 
the ankles revealed dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 40 degrees.  Range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance on repetitive use.  The impression was pes 
planus, bilaterally, mildly to moderately active.  The 
examiner further noted that there was no instability in the 
feet, bilaterally.  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The most recent evidence consists of the September 2005 VA 
examination report.  While there was mild to moderate 
swelling bilaterally, there was no mention of marked 
deformity.  Further, while there was tenderness of both feet, 
there was not accentuated pain on manipulation and use.  
There were no calluses on this most recent VA examination.  
Thus, the most recent medical evidence does not demonstrate 
most of the symptoms needed for an increased evaluation of 30 
percent.  

Further, the examiner specifically described the severity of 
the veteran's bilateral pes planus as mild to moderate, 
consistent with the 10 percent evaluation assigned.  The 
veteran's bilateral pes planus has not been described as 
severe or pronounced, nor does the medical evidence 
demonstrate symptoms consistent with those descriptions.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Hence, the medical evidence does not demonstrate that pes 
planus warrants an evaluation in excess of 10 percent under 
the rating criteria.  38 C.F.R. § 4.7.  

As discussed above, marked interference with employment has 
not been shown.  Additionally, pes planus has not required 
any, let alone frequent, periods of hospitalization since the 
grant of service connection.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for pes planus.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.  

Entitlement to an initial evaluation of 50 percent for sleep 
apnea is granted effective from the date of service 
connection.  

Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


